DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/2021 was filed after the mailing date of 1/6/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US20170032285) in view of Schibi et al (US20160314474).
Regarding claim 1, Sharma teaches a computer-implemented method of identifying, tracking and locating a counterfeit product, the method comprising: 
extracting, via a processor (1802 in fig. 18), computer-vision features from a digital image of a test sample (para. [0008], [0034], [0099], feature extraction; Images may be extracted using the devices from a portion of the physical object 101 and divided into chunks 102. Then, feature vectors are computed using gradient histograms and other exemplary feature detection techniques 103); 
evaluating, via a trained classification algorithm associated with the processor, the computer-vision features of the test sample to identify the test sample (para. [0006], [0100], claim 18,  A single or multiple microscopic images 305 are extracted from a portion of the physical object 303 and used are training data for the machine learning technique 306. The machine learning technique uses the training data to generate a mathematical model 307 and computes the model to fit the training data 308).

Sharma fails to teach obtaining location information of the test sample; and 
evaluating, via a trained classification algorithm, the location information of the test sample to identify the test sample.

However Schibi teaches obtaining location information (para. [0107],  The request contains an indication of the identifier and may also contain other information such as, for example, location information and date/time information or other information about the client device such as telephone number, IMEI, or the like) of a test sample (para. [0100], In another example, one or more processors 610 may use camera 650 to collect an image of a 2D barcode represented according to a 2D symbology such as, for example, Quick Response (QR) code, Data-Matrix, Aztec, PDF417, or the like and decode that image using barcode collection engine submodule 740) and evaluating, via a trained classification algorithm (para. [0071], In some embodiments, collection histories may be used to refine analytical algorithms. For example, machine learning techniques may be applied to collection histories of collection history table 500 such as, for example, by training a classification algorithm on related collection histories may determine features pertinent in determining whether a particular classification history is similar or different from other known collection histories), the location information of the test sample to identify the test sample (para. [0008], [0069]-[0070], By analyzing the indicator and the current location of the tag, the server can assess whether the travels of the indicator are credible for a genuine specimen of the article; In yet another example, the time and location of one or more collections may be compared to those of one or more previous collections in order to determine a time interval and distance which may then be analyzed; Collection histories associated with related articles may be compared to determine if, for example, a particular location or environ is a source of frequent collections. In some cases, such as where goods are widely distributed, a collection history similar to related articles may be indicative of an article following the ordinary chain of commerce. Articles following the ordinary chain of commerce may be more likely to be genuine than articles with atypical collection histories).
Therefore taking the combined teachings of Sharma and Schibi as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Schibi into the method of Sharma. The motivation to combine Schibi and Sharma would be to provide automated assessments that goods are authentic (para. [0001] of Schibi).


Regarding claim 2, the modified invention of Sharma teaches a method wherein the trained classification algorithm is obtained by: 
extracting computer-vision features from one or more digital images of each of a plurality of material samples (para. [0070] of Schibi, Additionally or alternatively, analysis may involve a query of collection history table 500 to retrieve rows of collection history associated with related articles from that source, such as, for example, other articles of the same make, model, or class. For example, rows corresponding to other t-shirts of the same design as article 140 may also be retrieved when analyzing the collection history of the unique identifier associated with article 140); 
obtaining location information and optional time information of the material samples (para. [0061]-[0062], [0070] Schibi, Location coordinates represent the location of client device 120 at the time of collection of the corresponding identifier and may be of a variety of formats such as, for example, GPS co-ordinates representing longitude and latitude, co-ordinates according to some proprietary geolocation scheme; A third column of collection history table 500 is labelled “date/time” and may store date and time information 530, one entry per row. Date and time information represents the time and/or date at the time of collection of the identifier associated with that row; Collection histories associated with related articles may be compared to determine if, for example, a particular location or environ is a source of frequent collections); and 
training a classification algorithm with the computer-vision features, the location information and the optional time information (para. [0071] of Schibi,  For example, machine learning techniques may be applied to collection histories of collection history table 500 such as, for example, by training a classification algorithm on related collection histories may determine features pertinent in determining whether a particular classification history is similar or different from other known collection histories).


Regarding claim 3, the modified invention of Sharma teaches a method wherein extracting the computer-vision features includes converting the digital image to a matrix of feature vectors representing a material property of the test sample (para. [0099] of Sharma, Then, feature vectors are computed using gradient histograms and other exemplary feature detection techniques 103; feature vectors are clustered using k-means clustering 104 and cluster centers are identified that correspond to the feature vectors of the image(s) 105; spatial histogram is computed 106 and finally these histogram features are used as input to a support vector machine classifier 107).


Regarding claim 4, the modified invention of Sharma teaches a method wherein the location information is extracted from Global Navigation Satellite System (GNSS) data (para. [0061] of Schibi, Location coordinates represent the location of client device 120 at the time of collection of the corresponding identifier and may be of a variety of formats such as, for example, GPS co-ordinates representing longitude and latitude, co-ordinates according to some proprietary geolocation scheme).


Regarding claim 5, the modified invention of Sharma teaches a method wherein the GNSS data is evaluated by the trained classification algorithm by inputting the GNSS data as a feature dimension of a feature vector (para. [0061], [0071] of Schibi, Location coordinates represent the location of client device 120 at the time of collection of the corresponding identifier and may be of a variety of formats such as, for example, GPS co-ordinates representing longitude and latitude, co-ordinates according to some proprietary geolocation scheme; For example, machine learning techniques may be applied to collection histories of collection history table 500 such as, for example, by training a classification algorithm on related collection histories may determine features pertinent in determining whether a particular classification history is similar or different from other known collection histories).


Regarding claim 6, the modified invention of Sharma teaches a method further comprising obtaining time information of the test sample (para. [0062] of Schibi, A third column of collection history table 500 is labelled “date/time” and may store date and time information 530, one entry per row. Date and time information represents the time and/or date at the time of collection of the identifier associated with that row), wherein the time information is extracted from metadata of the digital image (para. [0052], [0117] of Schibi, Further information relating to the collection of the identifier may also be received such as, for example, location of client device 120 at the time of collection and the date and/or time of the collection; Optionally, the upload may also include additional data such as the location where the picture was taken, the identifier on the tag associated with the suspected counterfeit (if any), date and/or time, or other information such as information about client device).


Regarding claim 7, the modified invention of Sharma teaches a method further comprising identifying the test sample to be authentic or counterfeit (claim 18 of Sharma,  wherein the classification determines authenticity of the physical object).


Regarding claim 8, the modified invention of Sharma teaches a comprising logging a result of the evaluation in a database (para. [0118] of Schibi, As yet another example, assessment client software 720 may maintain a history of prior identifier collections and may permit a user to review information about those past scans).


Regarding claim 9, the modified invention of Sharma teaches a method further comprising receiving a query to the database and providing related information according to the query (para. [0118] of Schibi, As yet another example, assessment client software 720 may maintain a history of prior identifier collections and may permit a user to review information about those past scans).


Regarding claim 11, the modified invention of Sharma teaches a method further comprising detecting at least one of a distribution network of counterfeit products (para. [0127] of Schibi, Manufacturers and other sources of articles may benefit from systems that report where possible counterfeits may be being offered for sale) and a distribution network of authentic products based on the database.


Regarding claim 12, the limitations recite similar subject matter as those claimed in claim 1 and therefore the claim is rejected for the same reasons as stated above. Furthermore, Sharma teaches a graphical user interface, a mobile device, and a computation component (para. [0116] of Sharma).


Regarding claim 13, the limitations recite similar subject matter as those claimed in claim 3 and therefore the claim is rejected for the same reasons as stated above.


Regarding claim 14, the limitations recite similar subject matter as those claimed in claim 4 and therefore the claim is rejected for the same reasons as stated above.


Regarding claim 15, the limitations recite similar subject matter as those claimed in claim 5 and therefore the claim is rejected for the same reasons as stated above.


Regarding claim 16, the limitations recite similar subject matter as those claimed in claim 6 and therefore the claim is rejected for the same reasons as stated above.


Regarding claim 17, the limitations recite similar subject matter as those claimed in claim 8 and therefore the claim is rejected for the same reasons as stated above.


Regarding claim 18, the limitations recite similar subject matter as those claimed in claim 9 and therefore the claim is rejected for the same reasons as stated above.


Regarding claim 20, the limitations recite similar subject matter as those claimed in claim 7 and therefore the claim is rejected for the same reasons as stated above.


Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US20170032285) and Schibi et al (US20160314474) in view of Shulman et al (US20170032382).
Regarding claim 10, the modified invention of Sharma fails to teach a method further comprising visualizing the result of the evaluation in a map.
However Shulman teaches visualizing results of counterfeit product evaluations in a map (para. [0061], Maintaining a record of both counterfeit and authentic product purchase scans allows for the creation of a map of locations where authentic products are sold and where counterfeits are sold).
Therefore taking the combined teachings of Sharma and Schibi with Shulman as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Shulman into the method of Sharma and Schibi. The motivation to combine Schibi, Shulman and Sharma would be to provide a product authentication model which is difficult or impossible for counterfeiters to defeat (para. [0007] of Shulman).



Regarding claim 19, the limitations recite similar subject matter as those claimed in claim 10 and therefore the claim is rejected for the same reasons as stated above.


Related Art
Talyansky et al (US20180247151) teaches optically authenticating a sample using a mobile device (abstract) and storing the results in a database (fig. 5).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663